Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 1, 2016

                                       No. 04-16-00105-CV

                          IN THE INTEREST OF A.M.W., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1995EM501946
                        The Honorable Nick Catoe, Jr., Judge Presiding


                                          ORDER
        On June 29, 2016, the court received appellant’s brief. Rule 38.1(i) of the Texas Rules of
Appellate Procedure requires an appellant’s brief to contain “a clear and concise argument with
appropriate citations to authorities and to the record.” See TEX. R. APP. P. 38.1(i). Appellant’s
brief does not include any citations to authorities or to the record. Thus, appellant’s brief fails to
comply with Rule 38.1(i).

        Additionally, appellant’s brief fails to comply with Rule 9.5(d),(e) of the Texas Rules of
Appellate Procedure. Under Rule 9.5(d),(e), a document presented for filing in this court must
contain a certificate of service, stating the date and manner of service and the name and address
of each person served. TEX. R. APP. P. 9.5(d),(e). Appellant states in a cover letter that a copy of
his brief was sent to appellee; however, the brief does not contain a proper certificate of service.

       We therefore ORDER appellant to file an amended brief that corrects these
deficiencies no later than July 29, 2016. The deadline for filing appellee’s brief is suspended
pending further order of this court.

                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court